      Case 1:20-cv-00254-LG-RPM Document 18 Filed 11/23/20 Page 1 of 4




               IN THE UNITED STATES DISTRICT COURT
             FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                        SOUTHERN DIVISION

 JENNIFER REED                                                          PLAINTIFF

 v.                                               CAUSE NO. 1:20cv254-LG-RPM

 WAL-MART STORES EAST,
 L.P., and JOHN AND JANE                                            DEFENDANTS
 DOES A-D

       ORDER GRANTING DEFENDANT’S MOTION TO SET ASIDE
          CLERK’S ENTRY OF DEFAULT, FINDING AS MOOT
       DEFENDANT’S MOTION TO EXTEND ANSWER DEADLINE,
      DENYING PLAINTIFF’S MOTION FOR DEFAULT JUDGMENT,
       AND DENYING PLAINTIFF’S MOTION TO STRIKE ANSWER

      BEFORE THE COURT are the [6] Motion to Extend Answer Deadline and

[12] Motion to Set Aside the Clerk’s Entry of Default filed by Defendant Wal-Mart

Stores East, L.P., as well as the [9] Motion to Strike Answer of the Defendant and

[10] Motion for Default Judgment filed by Plaintiff Jennifer Reed. The parties have

fully briefed Wal-Mart’s Motion to Set Aside Clerk’s Entry of Default. None of the

other Motions have been fully briefed by the parties, but the deadline for filing

additional briefs has expired. After reviewing the submissions of the parties, the

record in this matter, and the applicable law, the Court finds that Wal-Mart’s

Motion to Set Aside the Clerk’s Entry of Default should be granted. Wal-Mart’s

Motion to Extend Answer Deadline is moot. Reed’s Motions to Strike Answer and

Motion for Default Judgment are denied.
      Case 1:20-cv-00254-LG-RPM Document 18 Filed 11/23/20 Page 2 of 4




                                  BACKGROUND

      On August 5, 2020, Reed filed this lawsuit alleging that she slipped on an

unidentified liquid and fell while shopping at a Wal-Mart store in Jackson County,

Mississippi. The parties agree that Reed served Wal-Mart with process on August

21, 2020. Wal-Mart asserts that its attorney’s filing clerk calendared its answer

deadline incorrectly. Reed sought and obtained a clerk’s entry of default against

Wal-Mart on September 18, 2020. That same day Wal-Mart’s attorney filed a [6]

Motion to Extend Answer Deadline. Three days later, Wal-Mart filed an [8]

Answer. Reed asks the Court to strike Wal-Mart’s Answer and seeks a default

judgment. Wal-Mart has filed a [12] Motion to Set Aside the Clerk’s Entry of

Default.

                                    DISCUSSION

      “When a party against whom a judgment for affirmative relief is sought has

failed to plead or otherwise defend, and that failure is shown by affidavit or

otherwise, the clerk must enter the party’s default.” Fed. R. Civ. P. 55(a). The

court may set aside a clerk’s entry of default for good cause. Fed. R. Civ. P. 55(c).

To decide if good cause exists, courts consider three non-exclusive factors: “whether

the default was willful, whether setting it aside would prejudice the adversary, and

whether a meritorious defense is presented.” Koerner v. CMR Constr. & Roofing,

L.L.C., 910 F.3d 221, 225 (5th Cir. 2018). “Defaults are generally disfavored.

Unless it appears that no injustice results from the default, relief should be

granted.” Id. (internal citations and quotation marks omitted).



                                          -2-
        Case 1:20-cv-00254-LG-RPM Document 18 Filed 11/23/20 Page 3 of 4




        The default in the present case was unintentional, and Wal-Mart took swift

action in an attempt to remedy the default. Reed has not attempted to demonstrate

prejudice, and the Court finds that she would not be prejudiced if the default were

set aside. Since this case has only been pending for three months, there is no

indication that any evidence or witnesses have been lost as a result of the delay

caused by Wal-Mart’s default. Finally, Wal-Mart has presented a meritorious

defense by asserting that there is no evidence that it caused the spill or that it had

actual or constructive knowledge of the spill. See Jacox v. Circus Circus

Mississippi, Inc., 908 So. 2d 181, 184-85 (Miss. Ct. App. 2005) (holding that the

plaintiff in a premises liability case must show either (1) that the defendant caused

the dangerous condition, or, (2) if the dangerous condition was caused by a third

person unconnected with defendant, that the defendant had either actual or

constructive knowledge of the dangerous condition); see also Stanley v. Boyd Tunica,

Inc., 29 So. 3d 95, 97 (¶ 8) (Miss. Ct. App. 2010) (explaining that mere proof “of the

occurrence of a fall on a floor within [the] business premises is insufficient to show

negligence on the part of the proprietor.”). As a result, the clerk’s entry of default

must be set aside, and Reed’s Motion to Strike Answer and Motion for a Default

Judgment must be denied. Wal-Mart’s Motion for additional time to file answer is

moot.

        IT IS THEREFORE ORDERED AND ADJUDGED that the [12] Motion to

Set Aside the Clerk’s Entry of Default filed by Defendant Wal-Mart Stores East,

L.P., is GRANTED.



                                           -3-
      Case 1:20-cv-00254-LG-RPM Document 18 Filed 11/23/20 Page 4 of 4




      IT IS FURTHER ORDERED AND ADJUDGED that the [9] Motion to

Strike Answer of the Defendant and [10] Motion for Default Judgment filed by

Plaintiff Jennifer Reed are DENIED.

      IT IS FURTHER ORDERED AND ADJUDGED that the [6] Motion to

Extend Answer Deadline is MOOT.

      SO ORDERED AND ADJUDGED this the 23rd day of November, 2020.

                                             s/   Louis Guirola, Jr.
                                             LOUIS GUIROLA, JR.
                                             UNITED STATES DISTRICT JUDGE




                                       -4-
